 Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 1 of 18                       PageID #: 96




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE

                                              )
 SUPPLEMENT EDGE, INC. d/b/a                  )
 NEXT GEN NUTRITION,                          )
                                              )
                Plaintiff,
                                              )        Civil Action No. 2:20-cv-00348-LEW
 v.                                           )
                                              )
 ONE BRANDS, LLC,                             )
                         Defendant.           )

      DEFENDANT’S MOTION TO DISMISS AND MEMORANDUM IN SUPPORT

         Defendant, ONE Brands, LLC (“ONE”), by and through its undersigned counsel, moves

for an order dismissing the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(2) for

lack of personal jurisdiction, Rule 12(b)(1) for lack of subject matter jurisdiction over the

declaratory judgment claim, and Rules 12(b)(6) and 9(b) for failure to state a claim. In support of

the motions, ONE incorporates the below memorandum of law.

                                        INTRODUCTION

         Plaintiff, Supplement Edge, Inc. d/b/a Next Gen Nutrition (“Plaintiff” or “Next Gen”),

brought this lawsuit against ONE for tortious interference with contract and prospective economic

advantage and for a declaratory judgment.

         As an initial matter, this Court does not have personal jurisdiction over ONE. ONE is not

incorporated in Maine, does not have its principal place of business in Maine, and conducted no

act (tortious or otherwise) in Maine. For that reason alone, the Complaint must be dismissed.

         Plaintiff fares no better with its substantive claims. The tortious interference claims must

be dismissed because the Complaint fails to plead a plausible tortious interference claim. To do

so, Plaintiff must set forth facts demonstrating, among other things, that ONE interfered with

Plaintiff’s contract with Amazon.com (“Amazon”) through fraud or intimidation, and that such



149724899.1
 Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 2 of 18                         PageID #: 97




interference caused Plaintiff’s damages. There are no facts establishing those elements and

therefore the tortious interference claims (Counts II and III) should be dismissed.

         Plaintiff’s declaratory judgment claim (Count I) also should be dismissed. This claim seeks

a declaration that the ONE bar products Plaintiff sells “meet Amazon.com’s Policies.” First, ONE

is not a party to the Amazon contract and therefore there is no genuine controversy between

Plaintiff and ONE vis-à-vis compliance with Amazon’s contract and policies. Without a case or

controversy, this Court lacks subject matter jurisdiction. Second, the claim seeks to resolve a single

disputed factual issue—the condition of the products. Maine’s Declaratory Judgments Act (the

“Act”) does not permit a litigant to obtain declarations related solely to factual issues. Third,

because a declaration concerning the condition of the products says nothing about whether ONE

interfered with the Amazon contract, whether any interference was through fraud or intimidation,

or whether the alleged fraud or intimidation caused Amazon to remove Plaintiff’s products from

Amazon’s site, the requested declaratory judgment will not terminate the controversy or remove

an uncertainty. The Act specifically states that the court has discretion to not entertain a declaratory

judgment action under those circumstances. 14 M.R.S.A. § 5958. Fourth, the Act requires that all

persons/entities who would be affected by the declaration be parties to the action. Because

Amazon, who is not a party to this case, would be affected by a declaration concerning its contract

and policies, the declaratory judgment claim must be dismissed. And fifth, because the substantive

tortious interference claims will resolve all the legal rights and liabilities of Plaintiff and ONE, the

declaratory judgment claim adds nothing and should be dismissed as superfluous.

         Even viewing the Complaint in the light most favorable to Plaintiff, the Complaint should

be dismissed. This Court lacks personal jurisdiction over ONE, lacks subject matter jurisdiction

over the declaratory judgment claim, and the Complaint fails to make concrete or plausible



                                                 -2-
149724899.1
 Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 3 of 18                        PageID #: 98




allegations that could, as a matter of law, give rise to liability on the tortious interference claims.

The declaratory judgment claim also should be dismissed for the reasons stated. Because

amendment would be futile, the Complaint should be dismissed with prejudice.

                                    STATEMENT OF FACTS

         ONE, which manufactures and sells nutritional protein bars, is a Delaware LLC, with its

principal place of business in Charlotte, North Carolina. Compl. ¶¶ 3, 6, ECF No. 5-3. Plaintiff is

a Maine corporation that is a “third party seller” of ONE protein bars on Amazon. Id. ¶¶ 2, 7.

Plaintiff alleges that it and Amazon are parties to an Amazon Services Business Solutions

Agreement (“Contract”), which requires Plaintiff to comply with Amazon’s Product Guidelines

(“Policies”). Id. ¶¶ 8, 9, 13. Both the Contract and Policies were attached to the Complaint. See

Ex. A to Compl., ECF No. 5-4; Ex. B to Compl., ECF No. 5-5.

         Plaintiff admits that any violation of Amazon’s Policies may result in the “the loss of

selling privileges or other legal consequences.” Compl. ¶ 10, ECF No. 5-3. Moreover, the Contract

provides that Amazon may terminate the Contract or remove Plaintiff’s products “for

convenience” or cause. See Ex. A ¶ 3, ECF No. 5-4. The Complaint does not state why Amazon

removed Plaintiff’s products.

         Plaintiff claims that in 2018, ONE sent cease and desist emails to it “through the Amazon

website.” Compl. ¶¶ 17, 18, ECF No. 5-3. There are no allegations that ONE communicated to

Amazon in 2018 or that the 2018 communications between ONE and Plaintiff had anything to do

with Amazon’s removal of Plaintiff’s products two years later.

         Plaintiff claims that ONE reached out to it again through Amazon’s website in May and

June of 2020. Specifically, Plaintiff asserts: “One Brands notified Next Gen through the Amazon

website, that it was ‘. . . committed to protecting our brands, customer partners and customers by

tackling product misrepresentations and intellectual property infringement on the Amazon.com

                                                 -3-
149724899.1
 Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 4 of 18                        PageID #: 99




Marketplace.’” Id. ¶ 19. Plaintiff further alleges that in those communications, ONE stated that

“[i]f we cannot verify the authenticity and quality of your ONE inventory, then we must request

that the listing be immediately removed from the Amazon.com Marketplace.” Id. ¶ 20. Plaintiff

also alleges that ONE “cited a variety of violations that are ‘. . . grounds for your product offering

to be removed from the Amazon platform altogether . . .’” Id. ¶ 21. There is no allegation that

Plaintiff ever responded to ONE or verified the authenticity or quality of Plaintiff’s ONE

inventory.

         Plaintiff further claims that ONE “subsequently notified Amazon that Next Gen was selling

its One Brands products in violation of Amazon’s Conditions Policies” (id. ¶ 22) but Plaintiff

provides no details or facts about what was reported, who reported it, when it was reported, or in

what way the alleged report was false.

                                           ARGUMENT

I.       The Complaint should be dismissed for lack of personal jurisdiction.

         The plaintiff bears the burden of establishing that the Court has personal jurisdiction over

ONE. Accessories Ltd. of Maine, Inc. v. Longchamp U.S.A., 170 F. Supp. 2d 12, 13 (D. Me. 2001)

(quoting Boit v. Gar-Tec Products, Inc., 967 F.2d 671, 675 (1st Cir. 1992)) (“Because the

defendant has challenged this court’s exercise of personal jurisdiction over it, ‘the plaintiff has the

burden of showing that jurisdiction exists.’”). In order to meet that burden, “the plaintiff must

make the showing as to every fact required to satisfy both the forum’s long-arm statute and the

due process clause of the Constitution” and the showing must “be based on specific facts set forth

in the record.” Boit v. Gar-Tec Products, Inc., 967 F.2d at 675, 680. Because, however, “the Maine

long-arm statute extends ‘to the fullest extent permitted by the due process clause of the United

States Constitution’” the two inquiries merge and “the constitutional inquiry is all that is required.”

B.J. Tidwell Indus., Inc. v. Zawacki, 645 F. Supp. 2d 7, 10 (D. Me. 2009) (citations omitted).

                                                 -4-
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 5 of 18                        PageID #: 100




         Jurisdiction over a foreign defendant may be either general or specific. Plaintiff alleges

only specific jurisdiction under Maine’s long arm statute: “This Court has personal jurisdiction

over One Brands, inter alia, because it committed a tortious act and/or caused the consequences

of a tortious act to occur in the State of Maine within the scope of 14 M.R.S.A. § 704-A.” Compl.

¶ 4, ECF No. 5-3.1 “Specific jurisdiction is narrower in scope and exists only when the plaintiff’s

cause of action arises from or relates to the defendant’s contacts with the forum state.” B.J. Tidwell

Indus., Inc. v. Zawacki, 645 F. Supp. 2d at 11.

         Although Plaintiff makes the conclusory statement that tortious acts occurred in Maine,

there is not a single factual allegation of ONE committing any act in Maine, much less a tortious

one. The alleged tortious conduct is that ONE notified Amazon that Plaintiff was selling ONE bar

products in violation of Amazon’s Policies. Compl. ¶ 22, ECF No. 5-3. There is no allegation that

that communication occurred in Maine, nor is there a basis to infer that it did. Amazon’s principal

place of business is in Seattle, Washington, not Maine. Because there are no allegations in the

Complaint tying any tortious conduct to Maine, this Court lacks specific personal jurisdiction over

ONE.

         Plaintiff’s claim that personal jurisdiction exists because ONE “caused the consequences

of a tortious act” to occur in Maine also fails. Compl. ¶ 4, ECF No. 5-3. There is nothing in the

Complaint elaborating on what those consequences were. But if we assume that by consequences



1
  ONE does not read the insertion of “inter alia” as invoking general jurisdiction. But even if it is,
ONE is not subject to general jurisdiction in Maine. A foreign defendant is subject to general
jurisdiction only when it has such continuous and systematic contacts such that it is “at home” in
the forum state. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). An
entity is “at home” only in the place of incorporation or principal place of business. Daimler AG
v. Bauman, 134 S.Ct. 746, 761 (2014). Plaintiff admits that ONE is a Delaware LLC with its
principal place of business in North Carolina. Compl. ¶ 3, ECF No. 5-3. As such, this Court does
not have general jurisdiction over ONE.

                                                  -5-
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 6 of 18                          PageID #: 101




Plaintiff meant that the harm was felt in Maine, jurisdiction still is lacking. In Accessories Ltd. of

Maine Inc. v. Longchamp U.S.A., 170 F. Supp. 2d at 15, this Court found that for business torts,

there must be “more than a finding that the harm caused by the defendant’s intentional tort is

primarily felt within the forum … [T]he Calder ‘effects test’ can only be satisfied if the plaintiff

can point to contacts which demonstrate that the defendant expressly aimed its tortious conduct at

the forum, and thereby made the forum the focal point of the tortious activity.” (Citation omitted;

Emphasis in original.) In Longchamp, the Court found that sending a cease and desist letter to the

Plaintiff in Maine was insufficient to confer personal jurisdiction over a non-Maine defendant. Id.

Here, there isn’t even that. Again, there is no allegation that any communication between ONE

and Amazon occurred in Maine. And ONE’s alleged communications with Plaintiff were via

emails “through the Amazon website”2—a more indirect communication than the cease and desist

letter found insufficient in Longchamp. Moreover, there is no allegation that the emails between

ONE and Plaintiff were themselves actionable.

         Because Plaintiff has not alleged facts sufficient to show that ONE made Maine “the focal

point of the tortious activity,” this Court does not have personal jurisdiction over ONE.

II.      The Complaint should be dismissed under Rule 12(b)(6) for failure to state a claim.

         To survive a motion to dismiss under 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “To

make this determination, courts in the First Circuit follow a two-step analysis. First, the court must

‘isolate and ignore statements in the complaint that simply offer legal labels and conclusions or

merely rehash cause-of-action elements.’” Howell v. Advantage Payroll Services, Inc., No. 2:16-


2
    Compl. ¶¶ 17, 19, ECF No. 5-3.

                                                  -6-
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 7 of 18                       PageID #: 102




cv-438-NT, 2017 WL 782881, at * 1 (D. Me. Feb. 28, 2017) (quoting Carrero-Ojeda v. Autoridad

de Energia Electrica, 755 F.3d 711, 717 (1st Cir. 2014)). “Then, taking all well-plead facts as true

and ‘drawing all reasonable inferences in [plaintiff’s] favor,’ the court must determine whether the

complaint ‘plausibly narrate[s] a claim for relief.” Id. “‘Plausible’ means ‘more than a sheer

possibility.’” Howell v. Advantage Payroll Servs., Inc, 2017 WL 782881 at *1 (citation omitted).

Complaints that are “‘too ‘meager, vague, or conclusory to remove the possibility of relief from

the realm of mere conjecture,’” are subject to dismissal. In re Curran, 855 F.3d 19, 25 (1st Cir.

2017) (quoting SEC v. Tambone, 597 F.3d 436, 442 (1st Cir. 2010)). The factual allegations must

be “enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

         And although courts must accept well-pleaded factual allegations as true, they are not

required to accept as true statements of law, “mere conclusory statements,” or “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements.” Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers only “‘labels and

conclusions”” or “‘naked assertion[s]’ devoid of ‘further factual enhancement’” will not suffice.”

Id. (quoting Twombly, 550 U.S. at 555, 557) (alteration in original).

         Fraud must be pled with greater specificity and is governed by Federal Rule of Civil

Procedure 9(b). Rule 9(b) requires “specification of the time, place, and content of an alleged false

representation[.]” Doyle v. Hasbro, Inc., 103 F.3d 186, 194 (1st Cir. 1996) (citation omitted).

“[M]ere allegations of fraud, corruption or conspiracy, averments to conditions of mind, or

referrals to plans and schemes are too conclusional to satisfy the particularity requirement, no

matter how many times such accusations are repeated.” Hayduk v. Lanna, 775 F.2d 441, 444 (1st

Cir. 1985). The heightened pleading standard under Rule 9(b) applies to the fraud element of a

tortious interference claim. Hazen v. Hazen, No. CV-15-438, 2017 WL 3537058, at *8-9 (Me.



                                                -7-
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 8 of 18                        PageID #: 103




Super. Ct. June 13, 2017) (“claims of fraud, even within the confines of intentional interference

with an advantageous relationship, must be plead with particularity, M.R. Civ. P. 9(b)”); Old Town

Util. & Tech. Park, LLC v. Consol. Edison, Sols., Inc., No. 2:19-CV-00029-JDL, 2019 WL

4784603, at *9 (D. Me. Sept. 30, 2019) (“Fraud claims are subject to a heightened pleading

standard under Rule 9(b), and the same standard applies to allegations of fraud within a claim for

tortious interference”); Howell v. Advantage Payroll Servs., Inc., 2017 WL 782881, at *6–7.

         A.     The tortious interference claims should be dismissed.

         Plaintiff has brought both a tortious interference with contractual relationship claim (Count

II) and a tortious interference with existing and prospective economic advantage claim (Count III).

The only difference between the two is that the former requires a contract and the latter does not.

Because of that, courts often discuss the two claims collectively as tortious interference with

prospective advantage. “Tortious interference with a prospective advantage requires a plaintiff to

prove: (1) that a valid contract or prospective economic advantage existed; (2) that the defendant

interfered with that contract or advantage through fraud or intimidation; and (3) that such

interference proximately caused damages.” Rutland v. Mullen, 2002 ME 98, ¶ 13, 798 A.2d 1104,

1110 (2002) (footnotes omitted).3

         Plaintiff’s tortious interference claims should be dismissed because the Complaint fails to

sufficiently allege two of the three necessary elements of the causes of action. The Complaint




3
  Plaintiff’s tortious interference with existing and prospective economic advantage claim (Count
III) should be dismissed because it is entirely duplicative of its interference with contractual
relationship claim (Count II). Both claims allege that ONE interfered with Plaintiff’s Contract with
Amazon. There are no allegations in Count III of any additional interference or any additional
economic advantage beyond the Contract. Because Count III is entirely duplicative of Count II, it
should be dismissed.

                                                 -8-
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 9 of 18                         PageID #: 104




contains no facts demonstrating that ONE engaged in fraud or intimidation or that ONE’s alleged

interference caused Amazon to remove Plaintiff’s products from the Amazon site.

         1.     The Complaint fails to plead fraud or intimidation with the specificity
                required under Rule 9(b).

         “The presence of fraud or intimidation is critical to a claim for tortious interference because

it distinguishes unlawful conduct from conduct inherent in a healthy competitive economic

environment.” Rutland, 2002 ME 98, ¶ 13 n.5, 798 A.2d at 1110, n.5. “For the same reasons,

[Maine has] never recognized a claim for negligent interference with an economic advantage.” Id.

“Negligent interference is also rejected in the RESTATEMENT (SECOND) OF TORTS § 766C (1979).

Id. Thus, interference alone is not actionable. It must be interference by fraud or intimidation.

Town of Lisbon v. Thayer Corp., 675 A.2d 514, 517 (Me. 1996) (elements not satisfied where no

evidence of interference through “fraud, intimidation or undue influence”).

         To state a claim for interference by fraud, Plaintiff must allege facts showing that:

         (1)    the defendant made a false representation;
         (2)    of a material fact;
         (3)    with knowledge of its falsity or in reckless disregard of whether it is true or false;
         (4)    for the purpose of inducing another to act or refrain from acting in reliance on it;
                and
         (5)    the other person justifiably relies on the representation as true and acts upon it to
                the damage of the plaintiff.

Rutland, 2002 ME 98, ¶ 14, 798 A.2d at 1111. As set forth below, the Complaint does nothing

more than recite those elements; there are no factual allegations supporting any of them.

         To state a claim for interference by intimidation, Plaintiff must allege facts establishing

that ONE engaged in unlawful extortion or coercion. Id. ¶ 16, 798 A.2d at 1111. See Hazen v.

Hazen, 2017 WL 3537058, at * 20 (“To establish a case for intentional interference through

intimidation, the plaintiff must show the presence of unlawful extortion or coercion.”); Stewart v.


                                                  -9-
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 10 of 18                         PageID #: 105




BWT Enters., No. BCD-CV-14-46, 2015 Me. Bus. & Consumer LEXIS 40, at *11 (Cumberland

Cnty. June 10, 2015) (citing Rutland v. Mullen, 202 ME 98, ¶ 16, 798 A.2d 1104) (“tortious

interference through intimidation ‘involves unlawful coercion or extortion’”); Harlor v. Amica

Mut. Ins. Co., 2016 ME 161, ¶ 35, 150 A.3d 793, 804 (2016) (“intimidation exists wherever a

defendant has procured a breach of contract by ‘making it clear’ to the third party with whom the

plaintiff had contracted that the only manner in which that party could avail itself of a particular

benefit of working with the defendant would be to breach the third party’s contract with plaintiff.”)

         It is not sufficient for Plaintiff to simply recite the above elements. Rule 9(b) requires that

fraud and intimidation be plead with specificity, and that specificity requires at a minimum

allegations setting forth “the time, place, and content of an alleged false representation.” Doyle v.

Hasbro, Inc., 103 F.3d at 194 (citation omitted).

         The Complaint here does not meet that standard. There is nothing in the Complaint stating

what the false representation to Amazon was, who made the representation, when it was made,

what about the purported representation was false, or why it was material. Likewise, there are no

facts supporting the conclusory statement that ONE made statements knowing that they were false

or with reckless disregard of whether they were true or false. Similarly, the Complaint does not

provide any facts supporting a claim that Amazon relied on any representations by ONE. Indeed,

the Complaint is completely silent as to Amazon’s reasons for removing Plaintiff’s products from

the site. The Amazon Contract states that it is free to terminate the agreement or Plaintiff’s rights

to sell its products on the site for any number of reasons or for no reason at all. Compl. ¶ 3, ECF

No. 5-4 (stating that Amazon “may terminate [Plaintiff’s] use of any Services or terminate this

Agreement for convenience . . . [and] may suspend or terminate [Plaintiff’s] use of any Services .

. . if [Amazon] determine[s] that (a) [Plaintiff] materially breached the Agreement … (b)



                                                 - 10 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 11 of 18                       PageID #: 106




[Plaintiff’s] account has been, or our controls identify that it may be used for deceptive or

fraudulent, or illegal activity, or (c) [Plaintiff’s] use of the Services has harmed, or our controls

identify that it might harm, other sellers, customers, or Amazon’s legitimate interests.”) Without

any factual allegations as to why Amazon took the action it did, the necessary elements of reliance

and causation for establishing fraud are missing.4

         The Complaint also alleges no facts that ONE intimidated Amazon or that any intimidation

caused Amazon to remove Plaintiff’s right to sell the products on its site. Intimidation requires

proof of unlawful extortion or coercion. The words extortion and coercion are nowhere to be found

in the Complaint. Even if they were, to state a claim Plaintiff would have to include in the

Complaint facts to back up the allegations. The only reference in the Complaint to intimidation is

in the context of merely reciting the elements of the claim, which is insufficient as a matter of law.

         When the conclusory allegations and the re-hashing of the elements are taken away, the

Court is left with no facts amounting to fraud or intimidation. The Complaint does not answer even

the most basic questions. What did ONE say to Amazon? What did Amazon say to Plaintiff? When

did they say it? Why did they say it? Why did Amazon remove Plaintiff’s products? What facts

make any statement made by ONE false? What statements or conduct by ONE does Plaintiff

contend rise to the level of fraud or intimidation?

          The Complaint does not meet the notice pleading requirements of Rule 8 and

Iqbal/Twombly, much less the heightened Rule 9(b) pleading requirements. Complaints—like the

one here—which do nothing more than set forth a mere “formulaic recitation of the elements”



4
  Notably, Plaintiff attached the Amazon Contract and Policies to the Complaint but did not attach
the Amazon communications advising Plaintiff that its products were being removed nor did it set
forth the content of that communication. It is safe to assume that the Amazon communication does
not support Plaintiff’s claims.

                                                - 11 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 12 of 18                       PageID #: 107




cannot survive a motion to dismiss. Twombly, 550 U.S. at 570. Moreover, the Complaint’s

complete and utter failure to even identify what the representation was that ONE purportedly made,

much less the details of that representation as required under Rule 9(b), requires dismissal. St.

Hilaire v. Edwards, 581 A.2d 806, 807 (Me. 1990) (dismissing complaint where the complaint

failed to allege that the defendants used fraud or intimidation to procure the breach); Town Util.

& Tech. Park, LLC v. Consol. Edison, Sols., Inc., 2019 WL 4784603, at *9-10 (dismissing tortious

interference claim where complaint failed to allege with particularity fraud or intimidation);

Howell v. Advantage Payroll Servs., Inc, 2017 WL 782881, at *6 (dismissing complaint for failure

“to provide specific facts [of] interference by fraud or coercion”).

         “In cases in which fraud lies at the core of the action, [Rule 9(b)] does not permit a

complainant to file suit first, and subsequently to search for a cause of action.” Hayduk v. Lanna,

775 F.2d at 443.

         2.     The tortious interference claims fail as a matter of law because the allegations
                demonstrate nothing more than ONE asserting its legal rights.

         The tortious interference claims also fail because the allegations demonstrate nothing more

than ONE asserting its legal rights, which, as a matter of law, is insufficient to support a finding

of fraud or intimidation.

         Plaintiff makes the conclusory claim that ONE interfered with Plaintiff’s right to sell

products on Amazon “by falsely notifying Amazon that Next Gen’s products do not meet

Amazon.com’s condition Policies.” Compl. ¶ 43, ECF No. 5-3. Maine law is clear, however, that

not every interference is actionable. “The presence of fraud or intimidation is critical to a claim

for tortious interference[.]” Rutland, 2002 ME 98, ¶ 13 n. 5, 798 A.2d at 1110 n.5. Moreover,

“[t]he assertion of a legal right … is by itself insufficient as a matter of law to support a finding

of interference by fraud.” Id. ¶ 15, 798 A.2d at 1111 (emphasis added).


                                               - 12 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 13 of 18                       PageID #: 108




         ONE has the legal right to protect its brand and reputation by ensuring that products

designated and sold as ONE bar products are authentic and that nothing in the packaging or

shipping impacts the quality or safety of the product. The assertion of ONE’s legal right, without

more, cannot as a matter of law support a fraud claim. The Rutland Court made clear that “a person

who claims to have, or threatens to lawfully protect, a property right that the person believes exists

cannot be said to have intended to deceive or to have unlawfully coerced or extorted another simply

because that right is later proven invalid.” Id. ¶ 16, 798 A.2d at 1111.

         Plaintiff admits that ONE was concerned with protecting its brand: “One Brands notified

Next Gen through the Amazon website, that it was ‘. . . committed to protecting our brands,

customer partners and customers by tackling product misrepresentations and intellectual property

infringement on the Amazon.com Marketplace.’” Comp. ¶ 19, ECF No. 5-3. Plaintiff further

admits that ONE was concerned with the authenticity and quality of its products: ONE stated to

Plaintiff that “[i]f we cannot verify the authenticity and quality of your ONE inventory, then we

must request that the listing be immediately removed from the Amazon.com Marketplace.” Id. ¶

20. The allegations in the Complaint are, at most, ONE making a report to Amazon asserting its

legal right to ensure the authenticity and quality of its products and to protect its brand and

reputation. Id. ¶¶ 19, 20.

         Because there are not enough facts in the Complaint to state a plausible claim of fraud or

intimidation, the tortious interference claims must be dismissed.

         3.     The Complaint fails to allege causation.

         The Complaint also fails to allege the third element of a tortious interference claim, which

is causation. Under Maine law, interference through fraud or intimidation must have caused the

third party to breach a contract or terminate a relationship “that would have continued but for such

wrongful interference.” C.N. Brown Co. v. Gillen, 569 A.2d 1206, 1210 (Me. 1990). Plaintiff has

                                                - 13 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 14 of 18                        PageID #: 109




not pled facts sufficient to state a plausible connection between anything ONE said or did and

Amazon’s actions.

         Plaintiff fails to attach or summarize the communications it had with Amazon about why

Amazon removed Plaintiff’s right to sell the ONE bar products on its site. Without factual

allegations setting forth the reasons for Amazon’s actions, Plaintiff has not plausibly alleged that

its Contract or relationship would have continued but for ONE’s purported notification to

Amazon.5

         Having failed to allege causation, the tortious interference claims fail as a matter of law.

         B.     The declaratory judgment claim should be dismissed.

         Plaintiff brings a claim under Maine’s Declaratory Judgments Acts (14 M.R.S.A. §§ 5951,

et seq., the “Act”) seeking a declaration that the ONE bar products it sells “meet Amazon.com’s

Policies.” Compl. ¶ 39, Wherefore Clause at 5, ECF No. 5-3. That claim should be dismissed

because (1) the Court does not have subject matter jurisdiction over the claim because ONE is not

a party to the Amazon Contract and therefore no genuine controversy exists, (2) the claim seeks

only to resolve a disputed factual issue, which is not appropriate under the Act, (3) the declaratory

judgment, if entered, would not terminate the controversy or remove an uncertainty, (4) not all

parties who would be affected by the declaration are parties to this action, and (5) the claim

overlaps the claim for damages and is therefore superfluous.




5
  Even if a notification from ONE caused Amazon to remove Plaintiff’s products from the site,
there would be no actionable claim unless ONE engaged in fraud or intimidation. There is no
factual allegation that ONE did so.

                                                 - 14 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 15 of 18                        PageID #: 110




         1.     The Court does not have subject matter jurisdiction over the declaratory
                judgment claim because no genuine controversy exists between Plaintiff and
                ONE.

         “A complaint seeking a declaratory judgment must establish that there is a genuine

controversy between the parties.” Hathaway v. City of Portland, 2004 ME 47, ¶ 11, 845 A.2d 1168,

1171 (2003). If there is no case or controversy, this Court does not have subject matter jurisdiction.

         Plaintiff seeks a declaration that the ONE bar products it sells on Amazon meet the

conditions set forth in Amazon’s Policies. ONE is not a party to the Contract between Plaintiff and

Amazon and therefore vis-à-vis the declaration being sought, there is no controversy between

Plaintiff and ONE. Id. ¶¶ 9-16; 845 A.2d at 1171-72 (dismissing declaratory judgment claim when

defendant was not a party to the contract and therefore there was no genuine controversy between

the parties); see also State Farm and Cas. Co. v. Singleton, 774 F. Supp. 2d 773, 776 (D.S.C. 2009)

(dismissing declaratory judgment action against defendant when the parties had no contractual

relationship and therefore “no controversy exists” between them). Because there is no controversy,

the claim should be dismissed.

         2.     The claim seeks only to resolve a disputed factual issue.

         The purpose of a declaratory judgment action is to determine existing rights, status, or other

legal relationships. 14 M.R.S.A. § 5953 (“Courts of record . . . shall have power to declare rights,

status and other legal relations[.]”) “Disputed questions of fact alone, [are] not sufficient to make

available to litigants the provisions of the Declaratory Judgment Act[.]” Barrett v. Pickard, 85

So.2d 630, 631 (Fla. 1956);6 Hazen v. Hazen, 2017 WL 3537058, at *9 (“This issue of fact . . .


6
  Maine’s Declaratory Judgments Act “is to be interpreted and construed as to effectuate the[]
general purpose to make uniform the law of those states which enact them, and to harmonize, as
far as possible, with federal laws and regulations on the subject of declaratory judgments and
decrees; and may be cited as the ‘Uniform Declaratory Judgments Act.’” 14 M.R.S.A. § 5951.
Thus, cases from other jurisdictions interpreting similar declaratory judgment acts are instructive.

                                                 - 15 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 16 of 18                         PageID #: 111




effectively prohibit[s] the Court from issuing a declaratory judgment.”) Here, Plaintiff does not

seek a declaration regarding the validity or construction of the Amazon Contract. Instead, Plaintiff

seeks only a factual determination that the ONE bar products it sells on Amazon meet the

conditions set forth in Amazon’s Policies. Because factual issues alone are inappropriate to invoke

the Act, Plaintiff’s declaratory judgment claim should be dismissed.

         3.     The declaratory judgment will not terminate the controversy or uncertainty.

         “The court may refuse to render or enter a declaratory judgment or decree where such

judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy

giving rise to the proceeding.” 14 M.R.S.A. § 5958. See also LeGrand v. York County Judge of

Probate, 2017 ME 167, ¶ 40, 168 A.3d 783, 794 (Me. 2017) (A court should elect to enter a

declaratory judgment “only when some useful purpose will be served.”) (citations omitted).

         The Court should exercise its discretion and dismiss the declaratory judgment claim

because resolution of the factual issue will not terminate the controversy or uncertainty. A

declaration stating that Plaintiff’s products met Amazon’s conditions says nothing about whether

ONE interfered with the Amazon Contract, whether any interference was through fraud or

intimidation, or whether that fraud or intimidation caused Amazon to remove Plaintiff’s products

from Amazon’s site.

         Because the requested declaratory judgment will not terminate the controversy or remove

an uncertainty, the Court should dismiss the claim.

         4.     A declaration about Amazon’s Contract would be inappropriate because
                Amazon is not a party.

         The Act requires that “[w]hen declaratory relief is sought . . . no declaration shall prejudice

the rights of persons not parties to the proceeding.” 14. M.R.S.A. § 5963. Here, Plaintiff seeks a

declaration that its products meet the conditions set forth in Amazon’s Policies. The resolution of


                                                 - 16 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 17 of 18                       PageID #: 112




that issue necessarily affects Amazon, who is not a party. Accordingly, the declaratory judgment

claim should be dismissed. Hazen v. Hazen, 2017 WL 3537058, at *9 (“This issue of fact in

combination with Susan’s statutory right to be made a party to the action effectively prohibit the

Court from issuing a declaratory judgment.”)

         5.     The Declaratory Judgment Act overlaps the claim for damages.

         When the substantive claims will determine the rights and liabilities of the parties, a

declaratory judgment action is superfluous. See McLaughlin v. Denharco, 129 F. Supp. 2d 32, 40

(D. Me. 2001) (“McLaughlin’s claim for declaratory judgment is superfluous. He asserts

substantive claims for damages that will determine the rights and liabilities of the parties without

resorting to Maine’s Declaratory Judgment Act.”); see also Tucker v. Graham, 878 S.W.2d 681,

683 (Tex. App. 1994) (a declaratory judgment action is not appropriate where a plaintiff has a

mature right and therefore the declaratory judgment would add nothing further). Here, Plaintiff’s

request for a declaration that its ONE bar products meet the conditions in Amazon’s Policies

overlaps and will be subsumed within the underlying tort claims. Nothing is added by entertaining

the declaratory judgment action. Because it is superfluous, the declaratory judgment action should

be dismissed.

                                         CONCLUSION

         The Complaint must be dismissed because the Court lacks personal jurisdiction over ONE.

The Complaint also should be dismissed because it fails to state a claim upon which relief can be

granted. Two of the necessary elements for a tortious interference claim are missing here: (1)

interference by fraud or intimidation and (2) causation. The declaratory judgment action also

should be dismissed because: (1) the Court does not have subject matter jurisdiction over the claim

because ONE is not a party to the Amazon Contract and therefore no genuine controversy exists,

(2) the claim seeks only to resolve a disputed factual issue, which is not appropriate under the Act,

                                               - 17 -
149724899.1
Case 2:20-cv-00348-LEW Document 9 Filed 10/02/20 Page 18 of 18                      PageID #: 113




(3) the declaratory judgment, if entered, would not terminate the controversy or remove an

uncertainty, (4) not all parties who would be affected by the declaration are parties to this action,

and (5) the claim overlaps the claim for damages and is therefore superfluous.

         Because amendment would be futile, ONE respectfully request that the Court dismiss with

prejudice the Complaint in its entirety.

 DATED: October 2, 2020                                 Respectfully submitted,
                                                        ONE Brands, LLC

                                                        By its attorneys,
                                                        PRETI FLAHERTY BELIVEAU &
                                                        PACHIOS, LLP

                                                        /s/ Sigmund D. Schutz
                                                        Sigmund D. Schutz
                                                        One City Center
                                                        P.O. Box 9546
                                                        Portland, ME, 04112-9546
                                                        (207) 791-3000
                                                        sschutz@preti.com

                                                        PERKINS COIE LLP

                                                        /s/ Cheryl Zak Lardieri
                                                        Cheryl Zak Lardieri
                                                        Pro Hac Vice
                                                        700 Thirteenth Street, N.W. Suite 800
                                                        Washington, DC 20005-3960
                                                        (202) 661-5813
                                                        CLardieri@perkinscoie.com




                                               - 18 -
149724899.1
